  8:15-cr-00200-BCB-MDN Doc # 176 Filed: 12/14/20 Page 1 of 1 - Page ID # 381




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:15CR200

       vs.
                                                                      ORDER
AMBER BARR,

                      Defendant.


       This matter is before the court on the motion of Assistant Federal Public Defender Kelly
M. Steenbock and the Office of the Federal Public Defender to withdraw as counsel for the
defendant, Amber Barr. (Filing No. 175). Kelly M. Steenbock represents that the Office of the
Federal Public Defender has a conflict of interest in this matter. Kelly M. Steenbock’s and the
Office of the Federal Public Defender’s motion to withdraw (Filing No. 175) is granted.
       Justin A. Quinn, 209 South 19th Street, Suite 540, Douglas Building, Omaha, NE 68102,
(402) 346-2500, is appointed to represent Amber Barr for the balance of these proceedings
pursuant to the Criminal Justice Act. Kelly M. Steenbock shall forthwith provide Justin A. Quinn
with the discovery materials provided the defendant by the government and such other materials
obtained by Kelly M. Steenbock which are material to Amber Barr’s defense.
       The clerk shall provide a copy of this order to Justin A. Quinn and the defendant.
       IT IS SO ORDERED.

       Dated this 14th day of December, 2020.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
